Citation Nr: 1039877	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of Giardia 
Lambia infestation.

2.  Entitlement to service connection for peptic ulcer disease.

3.  Entitlement to service connection for residuals of head 
trauma.

4.  Entitlement to service connection for fracture of the body.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a chest 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
kidney disorder.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder.

REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1971.  
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  
During the pendency of the appeal, the Veteran's claims file was 
transferred to the Regional Office in San Juan, Puerto Rico (RO).

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated 
by the Board at any time upon the request of the Veteran or his 
representative, or on the Board's own motion when there has been 
a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, 
based on the Joint Motion, the Court remanded for additional 
development regarding the Veteran's claims herein.  Accordingly, 
to prevent prejudice to the Veteran, the portion of the Board's 
August 2008 decision addressing these issues must be vacated, and 
a new decision on these issues will be entered as if the August 
2008 decision by the Board had never been issued.


REMAND

In September 2002, the Veteran submitted the above-captioned 
claims, which were denied in December 2002.  During an October 
2003 hearing, the Veteran testified that he received treatment at 
the VA Medical Center in San Juan, Puerto, Rico, shortly after 
his service separation.  In August 2004, the Board remanded the 
Veteran's claims for further development.  Based on a review of 
the record, the Board determined that efforts to obtain such 
records must be undertaken in order to satisfy VA's duty to 
assist.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file).

In March 2007, pursuant to the Board's August 2004 remand, the RO 
sent a request to the San Juan, Puerto Rico, VA Medical Center 
for the Veteran's treatment records dating from January 1971 to 
December 2000.  That same month, the RO received the Veteran's 
treatment records from the San Juan, Puerto Rico VA Medical 
Center, dated from June 1991 to June 2006.  The Veteran's claims 
were then re-adjudicated in a November 2007 supplemental 
statement of the case and remitted to the Board for further 
appellate review.

In August 2008, the Board found that new and material evidence 
had not been presented sufficient to reopen the Veteran's 
previously denied service connection claims for a chest disorder, 
a kidney disorder, and a nervous disorder.  Further, the Board 
denied the Veteran's claims seeking service connection for 
Giardia Lambia infestation, peptic ulcer disease, residuals of 
head trauma, and fracture of the body.  The Veteran appealed the 
Board's August 2008 decision to the United States Court of 
Appeals for Veterans Claims (Court).

Pursuant to the Court's July 2009 order, the Board's August 2008 
decision was vacated as it pertained to the 7 issues and remanded 
for further development in accordance with the directives in the 
Joint Motion for Remand.

According to 38 C.F.R. § 3.159(c)(2), VA has a duty to obtain 
records from Federal departments, and will make as many requests 
as necessary to obtain those records.  Further, "VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile. 
38 C.F.R. § 3.159(c)(2).  If VA determines that the Federal 
records do not exist or continued efforts to obtain them would be 
futile, it must provide the Veteran oral or written notice of 
that fact.  Id. at (e).  Although the RO submitted a request to 
the San Juan, Puerto Rico VA Medical Center for the Veteran's 
treatment records from January 1971 to December 2000, it only 
received treatment records dating from June 1991 to June 2006.  
The San Juan, Puerto Rico VA Medical Center did not indicate 
whether or not there were any records dating from January 1971 to 
June 1991 or that attempts to obtain such records would be 
futile.  As such, in order to satisfy VA's duty to assist, a 
remand is warranted in order for the RO to undertake all 
reasonable efforts to obtain the Veteran's treatment records from 
the San Juan, Puerto Rico VA Medical Center dating from January 
1971 to June 1991, if such records exist.  Moreover, a September 
2010 letter from the Veteran's representative indicates that 
additional current treatment records which should also be 
obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of the related records that are 
not already in the claims file.  The RO must 
specifically attempt to obtain the Veteran's 
treatment records from the San Juan, Puerto 
Rico VA Medical Center, dated from January 
1971 to June 1991.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making all 
reasonable efforts to obtain the named 
records the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; (c) 
describe any further action to be taken by 
the RO with respect to the claim; and (d) 
that the Veteran is ultimately responsible 
for providing the evidence.  If the RO either 
determines that any treatment records 
identified by the Veteran, including his 
treatment records from the San Juan, Puerto 
Rico VA Medical Center, do not exist or 
continued efforts to obtain them would be 
futile, it must provide the Veteran oral or 
written notice of that fact.  The Veteran 
must then be given an opportunity to respond.

2.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraph above, the 
claims must be re-adjudicated.  If any claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.



No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (2010).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

